Title: From Louisa Catherine Johnson Adams to George Washington Adams, 3 September 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Washington 3d Sept 1820
				
				Your Letter has remained unanswered some time in consequence of the illness of Mary which has been pretty severe tho’ short she is now convalscent and I hope will soon be well—I propose to leave Town for Frederick on Thursday next where I shall probably remain ten days after which I shall go to Baltimore to the Wedding of Susan Buchanan who is to be married on the 21st. we shall only stay one or two days tho’ I should not be surprized if your father went on to Philadelphia for a day or two as he stands in great need of books for his report on Weights and measures which he cannot procure here—I am anxious to hear some account of your Commencement and want to know who entertained and who graduated? was there any one very conspicuous? Next year will probably prove the most interesting Commencement I have ever witnessed. You I suppose can guess the reason. How did the Boylston prize go on? who were the speakers?I heard of you from Col Freeman the other day who had received a Letter from Solicitor Davis who mentions your having passed the day there. should you Helen Davis give my love to her and tell her I hope we shall see her here next winter—I am always gratified when I hear you spoken of with approbation—You are I suppose at Quincy where I hope you will find your Grandfather well and happy—Johns plan is a good one provided his absences are short you I presume will accompany him occasionally—Tell my friends how much I regret having been disappointed in my visit this year—but I hope next year to make up for it as Mr. A—has large plans in petto This is common with him until the period arrives when they generally prove air bubles only fit to keep expectation alive and prevent the sinking dejection and fretting occasioned by frequent disappointment—When too often practiced they lose their effect but I am always ready to be gulled if a Lady may use so uncourtly an expression.Adieu write me speedily and be assured of the affection of your Mother
				
					L. C. A—
				
				
					If you are under any embarrassments confide in me and send your Letter by Mr Bailey who will deliver it me if you give him a hint without your fathers seeing it—
				
			